Citation Nr: 1226210	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  10-08 338	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing loss, evaluated as 60 percent disabling, and tinnitus, evaluated as 10 percent disabling.

2.  The Veteran is unable to obtain and maintain substantially gainful employment due solely to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant entitlement to TDIU is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations as to that claim.  
The Veteran contends that his service-connected bilateral hearing loss and tinnitus render him unemployable.  As such, he claims that he is entitled to a TDIU rating. 

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

"Substantially gainful employment" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the Veteran is unemployed or has difficulty finding employment.  Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  However, consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.

Service connection is in effect for bilateral hearing loss, evaluated as 60 percent disabling, and tinnitus, evaluated as 10 percent disabling.  The Board notes that these two disabilities are of a common etiology, and so they constitute one disability with a combined rating of 60 percent, which meets the threshold requirement for schedular TDIU.  The disability evaluation for the service-connected bilateral hearing loss alone is also sufficient to meet the threshold criteria for TDIU.

The record reflects that the Veteran stopped working in 1999, having been self-employed as a plumber for 24 years.  He has not been employed since that time.

The Board notes that there are conflicting medical opinions of record regarding whether the Veteran's service-connected hearing disabilities render him unable to work.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

There are two VA opinions and one private opinion of record.  A private audiologist opined that the Veteran's service-connected bilateral hearing loss and tinnitus have rendered him technically unemployable.  The audiologist stated that the Veteran needed to avoid working in any environment where there is any noise that may exacerbate his hearing loss and that his limitations would prevent verbal communication face-to-face and on the telephone, even with the use of amplification.  The audiologist indicated that the disabilities would pose a safety risk in any job involving transportation/driving or being around heavy or moving machinery.  Concluding, the audiologist found that the service-connected hearing loss would significantly impair the Veteran's employability in most job assignments with or without adaptation or amplification.  

A November 2009 VA Audio examiner stated that hearing loss does not alone render someone unemployable, as reasonable accommodation with state of the art technology could allow the Veteran to communicate.  However, the examiner opined that it would be very difficult for the Veteran to have extensive interaction with the public.  A November 2009 VA General Medical examiner noted that the Veteran could not work in a noise-hazard area.

None of the opinions addressed the Veteran's full work and employment history or his educational background.  The Board observes that the Veteran was employed as a plumber for at least 25 years and likely longer as he reported on his VA Form 21-8940 that he had trained as a plumber from 1947 to 1951.  Working as a plumber does not require extensive use of technology.  The November 2009 VA Audio examiner indicated that the Veteran could communicate with the assistance of state of the art technology, but the examiner did not identify what she meant by state of the art technology.  Further, the Board finds it doubtful that the Veteran would have access to such technology, whether it is advanced hearing aids, computer hardware or software, or something else, or that it would be likely that he would be hired into a position where such technology was available or could be used.

The Board acknowledges that the Veteran has multiple physical disabilities that have a significant impact on his employability but without regard to those impairments, the Board determines that the evidence addressing whether the Veteran is unemployable due solely to service-connected disabilities is in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU rating is granted.


ORDER

Entitlement to TDIU is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


